 

 

eo CO SI BD HB WH LO He

tO NM NN NY NY ON UN UN ON OS eS ee ORO OR SS ee
So yD DB UW BW HY KY OD OBO CO ~~ HD A BP WH HY KH @

 

 

 

Case 2:19-cr-00255-JLR Documenti1 Filed 11/15/19 Page 1 of 6

The Honorable Michelle L. Peterson

—_____ FILED «9. ENTERED
LODGED RECEIVED

NOV 15 2019

AT SEATTLE
CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
BY DEPUTY

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

cAsENo, MVIA-556

UNITED STATES OF AMERICA, )
)
Plaintiff, ) COMPLAINT for VIOLATION

) 18 U.S.C. § 2423(c)
Vv. )
)
JOSEPH LAWSON SCOTT, )
)
Defendant. )
)

 

BEFORE, The Honorable Michelle L. Peterson, United States Magistrate Judge, U. S.
Courthouse, Seattle, Washington.
COUNT 1
(Engaging in IHicit Sexual Conduct in a Foreign Place)

Between in or about March 2018 and in or about April 2018, at Blaine and Linden,
in the Western District of Washington, and elsewhere, JOSEPH LAWSON SCOTT, a
lawful resident of the United States, traveled in foreign commerce and engaged in illicit
sexual conduct—to wit, a sexual act with MV 1, a person who had attained the age of
twelve years but had not attained the age of sixteen years, when he was at least four years
older than MV1.

All in violation of Title 18, United States Code, Section 2423(c), (f).

COMPLAINT/SCOTT - 1 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
 

 

Oo CO SN DW A F&F WH NY &

NM Bb bb KO KO KH BO KN NO YH YR Se Se Se ee ee le
a aT DH Dw BP WH NH SK CO OC BD TD HD A FP WD LH KS &

 

 

 

Case 2:19-cr-00255-JLR’ Document 1. Filed 11/15/19 Page 2 of 6

And the Complainant states that this Complaint is based on the following
information:

I, Jesse Miller, being first duly sworn on oath, depose and say:

I. INTRODUCTION

1. I am a Special Agent with the U.S. Department of Homeland Security,
Homeland Security Investigations (HSI), assigned to the Assistant Special Agent in
Charge (ASAC) Blaine, Washington, field office. I have been employed as an HSI
Special Agent since 2001. In my capacity as a Special Agent, I am responsible for
conducting investigations into the numerous federal laws enforced by HSI. Since 2018, I
have investigated criminal violations relating to child exploitation and child pornography,
including violations pertaining to the unlawful production, importation, distribution,
receipt, attempted receipt, and possession of child pornography and material involving
the sexual exploitation of minors in violation of 18 U.S.C. §§ 2251, 2252(a), and
2252A(a). I am a graduate of the Federal Law Enforcement Training Center (FLETC),
HSI (formally known as the U.S. Customs Service) Special Agent Training Program and
have received further specialized training in investigating child pornography and child
exploitation crimes. My training included courses in law enforcement techniques, federal
criminal statutes, conducting criminal investigations, and the execution of search
warrants. I have participated in the execution of many search warrants which involved
child exploitation and/or child pornography offenses and the search and seizure of
computers and other digital devices. Lam a member of the Internet Crimes Against
Children (ICAC) Task Force in the Western District of Washington, and work with other
federal, state, and local law enforcement personnel in the investigation and prosecution of
crimes involving the sexual exploitation of children

2. As further detailed below, based on my investigation and the investigation
of other law enforcement officers, I believe there is probable cause to conclude that
JOSEPH LAWSON SCOTT has committed the offense charged in Count 1 of this
Complaint—namely, Engaging in Illicit Sexual Activity in a Foreign Place in violation of

COMPLAINT/SCOTT - 2 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
 

 

eo CS HN KH WH BP WW HO —

Do bw bo bt BH BD BR BRD Oe OR ee ee ee
oO nN DBD UO FF WD KH SEH OD Oo CO YD DH A HP WH BY KS CO

 

 

 

Case 2:19-cr-00255-JLR Documenti1 Filed 11/15/19 Page 3 of 6

18 U.S.C. § 2423(c), (f). Specifically, SCOTT, traveled to Canada from the United
States on March 31, 2018, crossing the border at the Canada Border Services Agency,
Aldergrove Port of Entry north of Linden, Washington. While in Canada, he engaged in
a sexual act as defined by 18 U.S.C. § 2246 with MV1, a minor between the ages of
twelve and sixteen, when he was more than four years older than MV1. Had that sexual
act occurred in the special territorial jurisdiction of the United States, it would have been
a violation of Chapter 109A, specifically, 18 U.S.C. § 2243(a).

3. Because this complaint is offered for the limited purpose of establishing
probable cause, I list only those facts that I believe are necessary to support such a
finding. I do not purport to list every fact known to me or others because of this
investigation.

4, This Complaint is being presented by electronic means pursuant to Local
Criminal Rule CrR 41(d)(3).

Il. SUMMARY OF INVESTIGATION

5. In April 2019, I received information from Constable Thomas Kim of the
Royal Canadian Mounted Police (RCMP) regarding JOSEPH LAWSON SCOTT, a 34-
year-old lawful permanent resident of the United States. Specifically, Cst. Kim reported
that SCOTT traveled from the United States to Canada and engaged in a sexual act with
MV 1, who was between the ages of twelve and sixteen at the time.

6. MV1 provided a recorded statement to the police in which she explained,
among other things:

e SCOTT was a family friend who had met her mother several years earlier;

e While she initially saw SCOTT as a friend, the two developed romantic
feelings for each other after a camping trip SCOTT joined her family on in
August 2017. .

¢ Shortly after that trip, SCOTT told MV1 he had adult feelings for her, and
the two soon began exchanging sexually explicit messages over the

internet.

COMPLAINT/SCOTT - 3 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
 

 

o SS SN HO WO BP WY He

BO bw BD NH WH NHN KH WN NO | | FF RFR Re Re Re ee
o s} N OH UU SlUWwGLULN Uhre Sl UCU DOU OCOD  eOUO lr O

 

 

 

Case 2:19-cr-00255-JLR Document1 Filed 11/15/19 Page 4 of 6

e Inearly April 2018, SCOTT visited MV1 and her family in Canada.

e During that visit, SCOTT and MV1 went on a walk one afternoon and
SCOTT got down on one knee and asked her to marry him, though offered
no wedding ring.

e SCOTT and MV1 then moved to a more secluded area and began to kiss.
SCOTT caressed MV1 and ultimately inserted his fingers into her vagina.

e Later that evening, SCOTT again digitally penetrated MV1 and performed
oral sex on her, licking both her vagina and her anus.

e The following morning, SCOTT had MV1 perform oral sex on him,
ultimately ejaculating in her mouth.

7. MV1’s mother became aware of the relationship between SCOTT and MV1
in April 2018 and reported what she learned to the RCMP. When she first spoke to the
police, MV1 said that she and SCOTT had never had any sexual contact. She later
explained that she was in love with SCOTT and did not want him to get in trouble.

8. During an interview with the RCMP in April 2018, MV1’s mother
explained, among other things:

e SCOTT had been a family friend for about four years;

e SCOTT was thirty-four years old living in Washington State;

e She recently learned SCOTT and MV1 had been dating for around eight
months;

@ When she confronted SCOTT about the situation, he told her that he did not
mean this to happen but he had fallen in love with MV1;

e She saw several messages on MV1’s phone that she described as sexting
between MV1 and SCOTT;

e SCOTT told MV1 to delete the messages between them; and

e SCOTT deleted his Instagram account after being confronted about his
contact with MV1.

COMPLAINT/SCOTT - 4 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
 

 

oO 6 SI HD OH HR WO PO =

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 2:19-cr-00255-JLR Document1 Filed 11/15/19 Page 5 of 6

9. In November 2019, I spoke with J.H., the mother a twenty-year-old woman
SCOTT recently married. According to J.H., she and SCOTT had an argument in
October 2019 during which he admitted to J.H. that he had sex with a young girl in
Canada. SCOTT explained the relationship was entirely consensual and that the girl was
sixteen. As noted above, during the period when SCOTT and MV1 engaged in the sexual
acts described above, MV1 was under the age of sixteen. During my investigation, I also
received email messages provided by MV1’s mother purportedly from SCOTT, including
an email in which SCOTT wishes MV1 a happy fifteenth birthday on her fifteenth
birthday.

10. MV1’s mother also provided screenshots of internet and social media
messages exchanged between MV1 and SCOTT. Among these messages are graphic
descriptions by SCOTT of various sexual acts he would like to perform with MV1.

11. I obtained border crossing information associated with SCOTT and
confirmed that SCOTT crossed into Canada at the Aldergrove Port of Entry on March 31,
2018, and returned to the United States on April 2, 2018, through the Blaine Port of
Entry. The dates of SCOTT’s border crossings match the timeframe reported by MV 1
and MV1’s mother as the time SCOTT visited and engaged in illicit sexual contact with

MV 1 in Canada.

COMPLAINT/SCOTT - 5 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
 

 

0 oN AUN FF WH =

Nw NH BP WN KN HW RO RD RO me
eo sO Hh Se WwW NK CO OC Oo HN DO A SH WW NY KK &

 

 

 

Case 2:19-cr-00255-JLR Documenti1 Filed 11/15/19 Page 6 of 6

Ill. CONCLUSION
12. Based on the above facts, I believe that there is probable cause to conclude
that JOSEPH LAWSON SCOTT committed the offense charged in this Complaint.

 

Special Agent
Department of Homeland Security
Homeland Security Investigations

The above-named agent provided a sworn statement attesting to the truth of the
foregoing and based on the Complaint and Affidavit, the Court hereby finds that there is

probable cause to believe the Defendant committed the offense set forth in the Complaint.

th
DATED this | day of November 2019.

AV VIVA

MICHELLE L. PETERSON
United States Magistrate Judge

COMPLAINT/SCOTT - 6 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
